DETAILED ACTION
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) was timely paid, the finality of the previous Office action is withdrawn pursuant to 37 CFR 1.114. The amendment filed on September 24, 2021 is entered. 
Claims 1, 9, 16, and 26 are amended to remove recitations of “one or more processors”. Claim 34 is amended to change the “first processing partition” to “first processing means.” Claims 22-25 were previously cancelled. Therefore, original claims 1-20 and new claims 21 and 26-39 are currently pending.

Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,693,616 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Objection to the Amendment - 37 CFR 1.173
3.	Objection to the amendment for not being in compliance with the requirement of the 37 CFR 1.173 (b) is withdrawn, in view of Applicant enclosing in bracket the amended material in original claims, and completely underlining the new claims. 

Claim Interpretation under 35 USC 112 sixth paragraph
4.	In the last Office action, it was determined that the original claims 1-20 and new claims 21-39 invoke interpretation under 35 USC 112 sixth paragraph, and indicated that the functions recited in those claims are not typical functions performed by a computer processing partition and would require additional programming to implement the functions in those claims. It was indicated that the specification does not provide sufficient structure in the form of algorithm, flow chart or step procedure such that one of ordinary skill in the art would understand the structure that perform the claimed functions. 
Applicant cancelled claims 22-25, amended claims 1, 9, 16, and 26 removing “one or more processor”, and amended claim 34 to fix a clerical error. However, Applicant disagrees with examiner’s determination and argues that since claims 1-21 and 26-31, do not recite the term “means”, they do not invoke 35 USC 112, sixth ¶. (Remarks at 17) The examiner disagrees. As set forth in the final Office action, “The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function”. (Final Office action dated 03/25/2021 pp. 18-19) The examiner acknowledges that these claims do not recite “means” however, they uses place holders such as “processing partition” or “processing lane” in conjunction with other form of linking words instead, such as “configured to,” e.g., “processing partition configured to” in claims 1, 3, 6, 7, 8, and 9, “processing lane configured to” in claims 4, 21 and 33, “bus interface configured to” in claim 5, and so on. As required by the MPEP, the examiner applied 35 USC 112(f) to the claim limitations since the claims meets the 3-proing analysis. Based on the 3-prong analysis the examiner determined that claims 1-21 and 26-31 do in fact invoke 35 U.S.C. § 112 sixth paragraph. .(Id., final Office action mailed on 03/25/2021 at pp. 17-18)  As explained in the analysis in the final Office action, it was determined that claims 1-21 and 26-31 recite functions without reciting sufficient structure in the specification in the form of an algorithm, flow chart or step procedure to perform the recited functions. 
	As to the analysis of “Computer-Implemented Means-Plus-Function Limitations”, the MPEP states, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.” (Id., 2181, II. (B.), citations omitted). MPEP structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. (Id.) [Emphasis added]) “Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" [Emphasis added] (Quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." (Id., citations omitted) In the present situation the specification does not discloses the structure or algorithm, in the form of flow chart or step procedure to perform the functions in the claims as required by the MPEP.   
  
Applicant states that, this dispute is rendered moot by the explanation of support for the structure of the functional limitations in the remarks for the terms that do not invoke 35 USC 112 sixth paragraph. (Remarks at p, 17) For example, Applicant refers to the specification and an annotated Fig. 3 (at p. 18) to show a common processing means, a first processing means, and a second processing means. Applicant argues that Fig. 3 is not simply a collection of “black boxes,” but instead is a hardware architecture. Applicant arguing that Fig. 3 illustrates the logical 1” and a “second mode signal2”. Applicant further reference the specification at 8:46-55 and points a situation that if the normal mode partition has not failed (for example if a corrupt signal has not detected), same circuits 84 and 86 produces, “output command signals to corresponding to the normal mode signal.” Finally referencing the specification at 8:49-55 and points to a situation that if the normal mode partition has failed (for example if a corrupt signal is detected), producing by the same circuits 84 and 86, output command signals corresponding to the direct mode signal. (Remarks at 18-19)
The examiner however does not agree that the above descriptions would explain the structure of algorithm for performing the function of the “common processing unit.” What is explained by the Applicant in the argument regarding the cited portions are similar to the functions recited in the claim. The structure of the selector units 84 and 86 are not described in the specification. These units just produce output command signals. The cited portions (generally at 8:40-55) in explaining the function of the whole invention in claim 32, references to several signals, however, there is no description of the structure or algorithm in the form of a flow chart or step procedure describing how the two selector units 84 and 86 perform the functions of the “common processing means” in claim 32. 
As to the support for the “first processing means”, Applicant references the specification at col. 5:56-59 and points to flight input signals being received by the normal mode processing partition and passing the flight input signals to flight control modules (FCMs) 12, 14, and 16. Applicant further references the specification at 5:4-23 and pints to an augmentation signal 
The above portions cited from the specification, explains normal mode partition (first processing means) receiving flight input signals, pass that signal to FCM, the FCM produces augmentation signals, pass the signal to the normal mode processing partition that produces first mode output signal. The portions cited, describing that flight input signal processed by the FCM and first processing partition, producing first mode output signal. Neither of the portions cited from the specification describes the structure or algorithm in the form of a flow chart, program or step procedure (that the processing is based upon) to perform the functions recited in the claim. In other words, the cited portions while describe the pathway of the signal from one point to another, but do not describe the structure or algorithm in the form of a flow chart, program or step/procedure to perform the function of the “first processing means” in claim 32.     

As to the support for the structure of “second processing means”, Applicant references the specification at col. 8:23-28 and points to generating the second mode signal in response to the received pilot input signals, referencing the specification at 8:28-31 and the selection of direct mode signal during failure of the normal mode partition. Once again, the examiner does not agree that the cited portions describing the structure or algorithm in the form of a flow chart, program or step procedure that perform the function of the “second processing means” in claim 32. (Remarks at pp. 19-20)  


Applicant argues that the functions claimed in each of claims 32-39 (and in claims 1-21 and 26-31, to the extent they are incorrectly considered means-plus-function claims) are likewise explained in as much detail in the diagrams of Figs. 1-3 and the written descriptions in at least 7:29 through 9:18. Applicant further points to the table attached to the listing of the claim at pp. 15-16 of the Remarks and argues that more specific support for the subject matter of at least claims 32-39 is provided in that table. (Remarks at p.20)   
The examiner however does not agrees with Applicant argument. First as to the argument that claims 1-21 and 26-31 are incorrectly considered means-plus function claims, because they do not recite the word “means”, the argument is rebutted above, incorporated herein by reference and will not be repeated again. 
Second, neither the specific portions cited in the remarks (Id., at pp. 17-20), nor the cited portions in the table (Id., at pp. 15-16) provide support for the structure or algorithm that perform the functions in the claims. As set forth in the final Office action “For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated, "a EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm."” Id. [Emphasis added]
	In the present situation, the specification is silent as to the structure or algorithm in the form of a flow chart (or step/procedure) that perform the functions recited by the “common processing partition”, first processing partition”, and “second processing partition” in claims 1, 9, 26 and 32. Applicant points to some conventional digital signal processor (DSPs), conventional microprocessors, or integrated circuits (ICs) such as programmable Logic Device (PLDs) or application specific ICs (ASICs). However, the question is not whether a conventional DSP, a conventional PLD or a conventional ASIC with a CPU and memory has structural meaning for a person of ordinary skill in the art to perform any function, rather the question is whether any an adequate disclosure of the corresponding structure to perform the specific claimed function satisfy the requirement of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623. Indeed, if any conventional DSP, a conventional PLD or a conventional ASIC is capable of performing the claimed function, then this would entail that the function is well known in the art, since any conventional DSP, a conventional PLD or a conventional ASIC can perform the claimed function. 
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. (MPEP 2181, II. (B.))

The specification is devoid of any explanation of the appropriate algorithm or step/procedure (that is related to the programs), that would have been adequately described to satisfy the requirement of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph. Additionally merely referencing a specialized computer designed to perform the recited functions (“common processing partition”, “first processing partition” and “second processing 
  
Claim Rejections - 35 U.S.C. § 112 – Second Paragraph
5.	In the last Office action, it was determined that many claim terms in claims 1-39 invoke interpretation under 35 USC 112 sixth paragraph. Because of this determination, claims 1-39 were rejected under 35 U.S.C. 112 second paragraph as being indefinite for the reason that the structure corresponding to the functions in those claims has not been adequately disclosed in the specification. Applicant in his response cancelled claims 22-25 and argues that claims 1-21 and 26-39 are amended and that they are not indefinite. Applicant relying on his previous argument with respect to the claim interpretation under 35 USC 112 (f) or 35 USC 112 sixth paragraph analysis and argues that the ‘616 patent explains and support the claimed subject matter. For the reasons described above the Applicants’ arguments are not persuasive and the rejection of pending claims under 112 second paragraph are maintained.
In the previous non-final Office action the following claim was rejected under 35 U.S.C. § 112 second paragraph for reasons other than not having structure and/or algorithm under 35 USC 112 (f) analysis.  
Claim 9 was rejected because the claim recites “said flight input signal” which does not have proper antecedent basis. In claim 9, there are two input signals to the “common processing partition,” the first one is the “pilot input signal”, and the second one is the “first mode input signal”. The second processing partition generates “said second mode signal” in response to the 

Claim Rejections - 35 U.S.C. § 112 – First Paragraph
6.	In the last Office action, it was determined that claims 1-39 invoke interpretation under 35 USC 112 sixth paragraph. Because of this determination, claims 1-39 were rejected under 35 U.S.C. 112 first paragraph as claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Applicant in his response, cancelled claims 22-25 and argues that claims 1-21 and 26-39 are amended and did not presented any new argument with respect to this rejection. Because claims 1-21 and 26-39 invoke interpretation under 35 USC 112 sixth paragraph, and the structure and/or algorithm that perform claimed functions were not identified in the specification as set forth above in response to the Applicant’s arguments, the rejection of claims under 35 U.S.C. § 112 1st paragraph are maintained.  

Claim Rejections - 35 U.S.C. § 251 – New Matter 
7.	In response to the rejection of claims under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought, Applicant argues that pending claims 1-21 and 26-39 are amended and therefore  are not indefinite and do not claim features that are not described in the specification. Applicant points to his previous arguments and argues that the ‘616 patent explains and supports the claimed subject matter. As set forth above, the rejection of st paragraph for not describing the structure and/or algorithm in the specification are maintained. However, the rejection of claims for reasons other than not having structure and/or algorithm under 25 USC 112 (f) analysis is withdrawn. 

Reissue Declaration
8.	The reissue oath/declaration filed on 02/19/2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The MPEP with respect to the error in the declarations in reissue applications states that “[a]ny error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.” (Id., MPEP at 1414 (II.)(C.))
In the new declaration, the error statement indicates the following:
“The applicant seeks to correct the error by adding “[a] first processing lane of the first processing partition configured to … produce a first output signal in response to the first mode input signal” and ”the common processing partition is configured to receive the first mode output signal in each of the first and second processing lanes”, which are not in claim 1, to claim 26.” Id.

Examiner notes that there is a typographical error in the above statement. Claim 26 recites, “the first processing lane of the first processing partition configured to … produce a first mode output signal in response to the first mode input signal”, and ”the common processing partition is configured to receive the first mode output signal in each of the first and second processing lane”. Applicant is requested to clarify the typographical errors in the declaration. For example in the first statement the declaration recites, “first output signal” but the claim recite, “first mode output signal”, and in the second statement the declaration recite, “first and second processing lanes” while the claim recite “first and second processing lane.”


Objection to Duplicate Claims
9.	Claims 32, 33 and 39 are objected under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 32 recite, “a common processing means for receiving”, “a first processing means …receiving”, and “a second processing means …to generate”, while claim 1 recite, “a common processing partition to receive,” “a first processing partition … to receive”, and “a second processing partition…to generate.” As seen from the above, claim 32 cover the same thing with a slight difference in wording, and therefore, is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. 
	For the same reasoning claims, 33 and 39 are objected to because, claim 33 is duplicate of claim 4, and claim 39 is the duplicate of claim 7.

Claim Rejections -35 USC 251 (Broadened Claims after Two Years)
10.	 Claims 26-31 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. MPEP with respect to reissue patent enlarging scope of the claims states, - “(d) No reissue patent shall be granted enlarging the scope  
	A claim is broader in scope than the original claims if it contains within its scope any
conceivable product or process, which would not have infringed the original patent. A claim is
broadened if it is broader in any one respect even though it may be narrower in other respects.
	Examiner notes that Applicant has broadened the scope of claims 26. It is noted that the specification does not differentiate between the “flight input signal” in claim 9 and the “pilot input signal” in claim 26. As such the examiner treating the two as different terms. Ordinary meaning of the term “flight input signal” is different from “pilot input signal”, because, flight input signal can be originated from an aircraft component, while the pilot input signal is originated from the pilot, period. As such, the scope of claims 26-31 are broadened.  
	Claims 27-31 are rejected because of they are dependent on a rejected base claim.

112 sixth Paragraph Claim Construction
11.	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions 
A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is, when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.
B. Claim Interpretation under 35 U.S.C. §112(6th)

A second exception to the prohibition of reading limitations from the specification into the claims is, when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th) and MPEP §2181 -2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence 

It is determined that claims 1-21 and 26- 39 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (sixth Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph.

	Claim 32 recite:
Phrase (1): a common processing means for receiving a flight input signal and at least one first mode input signal, and for producing the control signal in response to one of a first mode output signal and a second mode signal;
Phrase (2): a first processing means coupled to the common processing means, the first processing means receiving the at least one first mode input signal and the flight input signal from the common processing means and producing the first mode output signal in response to one of the at least one first mode input signal and the flight input signal; and
Phrase (3): a second processing means coupled to the common processing means and configured to generate the second mode signal in response to the flight input signal when the first processing means fails. 

The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ and ‘produce’ in Phrases (1-2), and ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (sixth paragraph). 

Corresponding Structures:  
 	A review of the specification shows that the corresponding structure or material as described for performing the recited function of phrases (1-3) are based on Figs. 1 and 3, and their associated discussions. With respect to Phrase (1), according to the specification, common processing means (See Abs., Fig’s 1 and 3, element 24), receiving a flight input signal (Id. Fig. 1, the pilot input signal from pilot encoder 32, and at 5:52-54, and 63-65. Also Fig. 3, and at 8:32-35), and at least one first mode input signal (Id. Fig. 1, the normal mode signal from the FCM 12, 14, 16, at 5:48-49), and for producing the control signal in response to one of a first mode output signal and a second mode signal (Id. Fig, 1, and at 5:59-62, also Fig. 3, and at 8:63 – 9:3) 
With respect to Phrase (2), the specification discloses that a first processing means (Id. Fig, 1 and 3, element 22) coupled to the common processing means (Id. element 24 and 22 at  the first processing means receiving the at least one first mode input signal means (Id., at 5:47-52, normal mode from FCMs 12, 14, 16) and the flight input signal from the common processing means (Id., pilot input signal at 5:52-56) and producing the first mode output signal in response to one of the at least one first mode input signal and the flight input signal (Id. at 5:59-61). 
With respect to Phrase (3), the specification discloses that a second processing means coupled to the common processing means (Id. Figs. 1 and 3, element 26 and at 5:47-56) and configured to generate the second mode signal in response to the flight input signal when the first processing means fails (Id. Figs. 1 and 3, and at 7:21-28 and 8:23-31).
However, none of the structures recited in Figs. 1 and 3 and their corresponding description as recited above, appear to disclose the corresponding structure and/or algorithm (in the form of a flow chart or step/procedure) related to these claimed functions. The specification describes the following:
“In one exemplary embodiment, the control system comprises the normal mode partition, a direct mode partition, and a common partition that is preferably "simple" in compliance with DO-254. Both of the normal mode partition and the direct mode partition operate with portions of the common partition to produce output command signals.”
Id. at 3:64 – 4:3 
The specification further discloses, “[O]ne or more functional aspects of the FBW system 10 may be implemented with or in one or more conventional digital signal processors (DSPs), conventional microprocessors, or with integrated circuits (ICs) such as Programmable Logic Devices (PLDs) or application-specific ICs (ASICs)3.” (Id. at 4:51-56) 

“a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).” [Emphasis added] (Id. at 2181 (II.) (B.)) 
 MPEP further states, 
“An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.” 
Since, the claim uses ‘processing partition’ such as ‘common processing partition’ and the like, assuming, ‘arguendo’, that a ‘microprocessor’ is performing the functions of the ‘common processing partition’. The specification however, does not explain what particular structure and/or algorithm, in the form of a flow chart or step procedure is performing the functions of each of the ‘processing partition(s)’ in the claim. 

Claim 33 recites,
The control system of claim 32, further comprising first and second processing lanes, each of said first and second processing lanes comprising a portion of each of said first first processing lane configured to produce the control signal, said second processing lane configured to monitor said first processing lane.  

The Phrases meet invocation prong (A) because “means for …” type language is recited.  It is found that first and second “processing lane”, do not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases do not denote particular structure either expressly or inherently. 
The Phrase meet invocation prong (B) because there is a functional language recitation to ‘produce’ and ‘monitor’.  
The Phrase meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (sixth paragraph).
Corresponding Structures:  
A review of the specification shows that the corresponding structure or material as described for performing the recited function of the phrases is based on Fig. 3, requiring explaining that the ACEs 60 and 68 each have dual processing lane identified as top half (72) and bottom half (74) of the Fig. 3. The specification however, is silent as to what particular structure and/or algorithm performing the functions of monitoring and command. The specification dos not even mention what is being monitored in the first processing lane.   
Claim 34 recites, the control system of claim 33, wherein the common processing means is configured to determine a failure of the first processing partition based on the presence of an encoded data packet in the first mode output signal. 
The claim adds more functionality to the function performed by the first processing lane. As stated earlier the ‘common processing means’ invoke 112 (6th paragraph).
Corresponding Structures:  
A review of the specification shows that the corresponding structure or material as described for performing the recited function of the phrases is based on Fig. 3, and described at 7:14-20 that mitigation of the normal mode processing partition is provided using the encoded heartbeat signal and the comparison of the selected command with the originated command via the wrap path 31. (Id.) besides the fact that in the specification comparison is performed by wrap path 31 which is part of the first processing means (see Fig. 1), the specification is devoid of any    
Claim 39 adds more functionality to the functions performed by the three means in claim 32. For example the limitation in claim 32 that the ‘common processing partition’ (hereinafter the “CPP”) is based on certain standard, does not change the fact that the specification of the ‘616 patent provide support for the function of the CPP.    
	Claim 1 recite:
	Phrase (1) “a common processing partition configured to receive a flight input signal and at least one first mode input signal, said common processing partition configured to produce the control signal in response to one of a first mode output signal and a second mode signal. 
Phrase (2) a first processing partition coupled to said common processing partition and configured to receive said at. least one first mode input signal and said flight input signal from said common processing partition and further configured to produce said first mode output signal in response to one of said at least one first mode input signal and said flight input signal; and
Phrase (3) a second processing partition coupled to said common processing partition and configured to generate said second mode signal in response to said flight input signal when said first processing partition fails.

The Phrases (1-3) meet invocation prong (A) because “means for …” type language is recited. It is found that the “common processing partition”, the “first processing partition” and the “second processing partition” are generic placeholder or nonce term equivalent to ‘means’ because the term does not convey any particular structure. To one of ordinary skill in the art 
The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ and ‘produce’ in Phrases (1-2), and ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (sixth paragraph). 

Corresponding Structures:  
As to the corresponding structure for the three means in this claim, see the analysis of the structure of the same element in claim 32, above. As set forth above, the specification, does not explain what particular structure and/or algorithm, in the form of a flow chart (or step procedure) for performing the functions of each of the three ‘processing partition(s)’ in claim 1. 
Claim 3 recite:
A control system according to claim 1, wherein said second processing partition is further configured to be inactive until said first processing partition fails. As such claim 3, adds more functionality to the functions recited by the second processing partition of claim 1. However, the specification uses the same language as claim 3. (Id., at 2:65 – 3:1) The specification however, does not describe the structure or algorithm in the form of a flow chart and or step procedure to perform the function recited in claim 3.
Claim 4 recite:
“said first processing lane configured to produce the control signal, said second processing lane configured to monitor said first processing lane.” As such claim 4, adds more 
Claim 5 recite:
“a logic coupled to said bus interface and configured to select a command based on said at least one first mode input signal and further configured to validate said command.”
Claim 6 recite:
“said first processing partition is further configured to: detect said encoded data packet in …when said first processing partition fails.”  
The two phrases meet invocation prong (A) because “means for …” type language is recited. It is found that the “logic” (in claim 5) and ‘first processing partition’ (in claim 6) are generic placeholder or nonce term equivalent to ‘means’ because the term does not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the above Phrases do not denote particular structure either expressly or inherently. 
The Phrases meet invocation prong (B) because there is a functional language recitation to ‘select a command’ and ‘validate said command’. 
The Phrases also meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (sixth paragraph). 

 Corresponding Structures:  

Dependent claims 2-4, 7 and 21 adds more functionality to the functions performed by the three means type language in claim 1. It is clear, when the disclosure does not adequately describe the major structures that perform the functions of the independent claim, it does not describe the structure and/or algorithm of the wherein clauses in the claim.

Claim 9 recite:
	Phrase (1): an actuator control system configured to transmit a control signal to the actuator, said actuator control system including one or more processors, the one or more processors comprising:
Phrase (2): a common processing partition configured to receive a flight input signal and at least one first mode input signal, and for producing the control signal in response to one of a first mode output signal and a second mode signal;
Phrase (3): a first processing partition coupled to the common processing partition, and  configured to produce said first mode output signal in response to one of the at least one first mode input signal; and
Phrase (4): a second processing partition coupled to the common processing partition and configured to generate the second mode signal in response to said flight input signal; and 
Phrase (5): a flight control module (FCM) coupled to said actuator control system, said FCM configured to: produce said at least one first mode input signal in response to said pilot input signal; receive said first mode output signal; and determine when said first processing partition fails based on said first mode output signal.    
The Phrases (1-5) meet invocation prong (A) because “means for …” type language is recited. It is found that the “actuator control system”, the “common processing partition”, the  “first processing partition”, the “second processing partition”, and the “flight control module” are all generic placeholder or nonce term equivalent to ‘means’ because the term does not convey 
The Phrases (1-5) meet invocation prong (B) because there is a functional language recitation to ‘transmit, ‘receive’ ‘produce’ in Phrases (1-3), ‘generate’ and ‘produce’ in Phrases (4-5).
The Phrases (1-5) meet invocation prong (C) because there is no structure recited in the limitation that performs the functions.
These limitations invoke 112 (sixth paragraph).  
Corresponding Structures:  
	As to the “actuator control system” in phrase (1), the specification discloses that the FBW system 10 comprises an ‘actuator control system’ 20, or ‘actuator control electronics’ (ACE), coupled to the communication bus 18. (Id. at 4:47-51) The specification further disclose that the ACE 20 receives signals from FCM 12, 14 or 16 via bus 18, and comprises a normal mode processing partition 22 (interpreted as first processing partition in the claims), a direct mode processing partition 26 (interpreted as second processing partition in the claims), and a common processing partition 24 (interpreted as common processing partition in the claims) coupled to the normal mode processing partition 22 and the direct mode processing partition 26. (Id. at 5:30-36) As such, it appears that the function performed by the actuator control system or the ACE is performed by the three means identified in the analysis of claims 32 or the three ‘means type’ language of claim 1, which are repeated as phrases 2-4 in the present claim 9. With the exception that the “first processing partition” in here, comprises a first processing lane and a second processing lane, but the function performed is in response to “one of said at least one first mode 4” However, as stated in the analysis of claims 1 and 32, the specification is devoid of adequate structure and/or algorithm to perform the claimed functions. In particular, the specification states that the ACEs 60 and 68 each have dual processing lanes 72, 74. Depicted in Fig. 3, the processing lane 72 is half of ACE 60, separated by the horizontal dashed line right in the middle of ACE 60. (Id. at 7:59-66) Processing lane 72, identified as top half portion of Fig. 3, include a portion of a normal mode partition, direct mode partition and common partition5. (Id. at 7:61-66) Assumingly these three portion partitions are portions of the first, second, and the common processing partitions in the claims, which constitute a processing lane 72. Here however, in claim 9, the first processing partition, include a first processing lane and a second processing lane. There is no disclosure of any particular structure, either explicitly or inherently, “to produce said first mode output signal in response to one of the at least one first mode input signal” in claim 9. The use of the phrase “configured to produce” is not an adequate structure for production of output signal because it does not describe a particular structure and/or algorithm for performing the functions. This is beside the fact that, there is confusion as to whether, each processing lane include portion of the first, second and the common processing partition, or the first processing partition include the first and the second processing lane, which is a 112 first paragraph by itself.  
	As to the structure for performing the function performed by the FCM, the specification discloses that, “the control system [interpreted as system 20] is configured to receive computed command signals from an external source (e.g., one or more flight control modules (FCMs) and Id. at 4:3-8)  the specification further discloses that, “The FBW system 10 comprises one or more flight control modules (FCMs) 12, 14, 16, a communication path 18, such as a bus, coupled to the flight control modules 12, 14, 16, and an actuator control system 20, or actuator control electronics (ACE), coupled to the communication bus 18.” (Id. at 4:47-51)” There is no disclosure of any particular structure, either explicitly or inherently, in the form of a flow char and/or algorithm produce the function of the ‘flight control module’ recited in claim 9.
	Dependent claims 9-15 and 22 adds more functionality to the functions in claim 9. It is clear, when the disclosure does not adequately describe the major structures that perform the functions of the independent claim, it does not describe the structure and/or algorithm of the wherein clauses in the claim.    

Claim 16 recites:
	[t]he method comprising the steps of:   
	Phrase (1): operating the normal mode partition to produce a normal mode output signal while partially isolating the direct mode partition from the common partition;
Phrase (2): selecting the direct mode partition only when the normal mode partition fails; and
Phrase (3): producing an actuator control signal by selecting one of normal mode output signal from the normal mode partition and the direct mode signal from the direct mode partition, wherein the direct mode signal from the direct mode partition is selected only when the normal mode partition fails.

The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘operate’, ‘select’, and ‘produce’ in phrases (1-3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (sixth paragraph). 
Corresponding Structures:  
As to the corresponding structure for the three steps in this claim, see the analysis of the structure of the same element in claim 32 above. As set forth above, the specification, does not explain what particular structure and/or algorithm, in the form of a flow chart (or step procedure) is performing the functions in claim 16. Dependent claims 17-20 and 23-25 adds more functionality to the functions performed by the three steps in claim 1. 
It is clear, when the disclosure does not adequately describe the major structures that perform the functions of the independent claim, it does not describe the structure of the functions of the wherein clauses in the claim.    

Claim 26 recite:
	Phrase (1): a common processing configured to receive a pilot input signal and a first mode input signal;
a first processing partition coupled to the common processing partition …the first processing lane of the first processing partition, configured to receive the first mode input signal from the common processing partition and produce a first mode output signal. 
a second processing partition coupled to the common processing partition, …, the first and second processing lane of the second processing partition each configured to receive the pilot input signal from the common processing partition and produce a second mode signal in response to the pilot input signal when the first processing partition fails;
Phrase (3): wherein the common processing partition is configured to receive the first mode output signal in each of the first and second processing lane and produce the control signal in response to the first mode output signal from one of the first and second processing lane, and the produced control signal is monitored based on the first mode output signal from the other of the first and second processing lane, 
The Phrases (1-3) meet invocation prong (A) because “means for …” type language is recited. It is found that the “common processing unit”, the “first processing lane and second processing lane” and the “second processing unit” are all generic placeholder or nonce term equivalent to ‘means’ because the term does not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases (1-3) do not denote particular structure either expressly or inherently. 
The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ in Phrases (1-2), ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the functions.

Corresponding Structures:  
	As to the corresponding structure for ‘common processing partition’, see the analysis of the structure of the same element in claim 32, above. 
	As to the structure for the first and second processing lane, that are configured to perform the functions, as set forth in the analysis of claim 9, the specification states that each processing lane include a portion of each of the first, the second, and the common processing partition. Therefore, one can assume that the functions performed by the each of the processing lanes are actually performed by the three processing partitions identified above. Additionally, Phrase (2) adds more functionality to the function performed by the common processing partition. The specification however, fails to disclosure any particular structure, either explicitly or inherently, in the form of a flow char and/or algorithm (or step procedure) to produce the functions of the first and second processing lane, and the common processing lane in claim.           
	Dependent claims 27-31 adds more functionality to the functions in claim 26. It is clear, when the disclosure does not adequately describe the major structures that perform the functions of the independent claim, it does not describe the structure and/or algorithm of the wherein clauses in the claim.     
 	It is for all the above reasons that claims 1-21 and 26- 39 are rejected under 35 USC 112 second paragraph as being indefinite, and under 35 USC 112 first paragraph for failing to comply with written description requirement, as will be discussed further infra.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Original claims 1-21, and new claims 26-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As set forth above with respect to the examiner’s claim interpretation of various limitations under 35 U.S.C. 112 6th paragraph, the examiner determined that the claims recite various phrases such as “common processing means”, “first/second processing partitions means”, for performing various claimed functions. 
	As to the structure corresponding to these elements, the specification of the ‘616 patent, although discussing the function related to these elements, does not appear to disclose the corresponding structure and/or algorithm or step/procedure corresponding to these claimed means. (See the analysis of claim 32, above)  A review of the specification provides further details as to the claimed functions; however, the examiner cannot ascertain any physical structure and/or algorithm, which corresponds to these claimed elements6. For all the reasons set forth above, the examiner determines that the specification does not clearly discloses the structure and/or algorithm in the form of flow chart or step/procedure to perform the corresponding 7
	In addition to the above, claim 9 is rejected because the claim recite, “said flight input signal” which does not have proper antecedent basis.  
For purposes of prior art rejections, the examiner has interpreted each of the above claimed limitations invoking 112 (f) in accordance with the broadest reasonable interpretation. 

Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Original claims 1-21, and new claims 26-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
See the Claim Interpretation analysis, and 35 USC § 112 second paragraph analysis, supra). The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the specification does not describe with sufficient detail such that one of the ordinary skill in the art can reasonably conclude that the inventors had possession of the claimed invention.  
When rendering patentability determinations, the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. [Emphasis added] See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181 (B). [Emphasis added]

Claim Rejections -35 USC 251 (New Matter)

16	Claims 1-21 and 26-39 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which are not supported by the patent, are discussed above (See the 35 USC § 112 1st paragraph analysis, supra). 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770. The examiner can normally be reached on Monday to Friday - 7:30 AM to 4:30 PM, *Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached on (571) 272-4184 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

Signed:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992       
                                                                                                                                                                                                 

Conferees:

/Ovidio Escalante/
Reexamination Specialist

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 e.g., a normal mode signal that is a selected command signal from the normal mode processing partition 22.  
        2 e.g., direct mode  
        3 Later the specification for claiming system for controlling an actuator, in claim 9, explaining similar statement as, “Generally, actuators are controllable devices on an aircraft which are controlled by some other control device (e.g., a processor, a computer, a central processing unit, or the like) and which signal movement of certain attached structural portions of the aircraft, such as an aircraft surface. Such structures include airfoils, ailerons, elevators and like structures which move on the aircraft to operate the aircraft.” (Id. at 4:60-67)
        4 As stated in the rejection of claims under 112 second paragraph infra, it appears that this is a typographical error. Meaning that, similar to the other claims 1 or 32, this function should be ‘in response to one of said at least one first mode input signal and said flight input signal”.    
        5 See also claim 4 that recites, “each of said first and second processing lanes comprising a portion of each of said processing partition, second processing partition, and said common processing partition.” Id.  
        6 The specification broadly discloses, “[O]ne or more functional aspects of the FBW system 10 may be implemented with or in one or more conventional digital signal processors (DSPs), conventional microprocessors, or with integrated circuits (ICs) such as Programmable Logic Devices (PLDs) or application-specific ICs (ASICs).” (Id. at 4:51-56) 
        
        7 Examiner notes that in the event that Applicant maintain that the structure and/or algorithm for the means in claim 32 is the same as the structure and/or algorithm that perform the functions in claim1, then claim 32 may be considered to be duplicate of claim 1.